Order and judgment (one paper), Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about December 6, 2001, as amended by order and judgment, same court and Justice, entered on or about February 15, 2002, authorizing petitioner not-for-profit corporation to sell a building, unanimously affirmed, without costs.
As the trial court found, petitioner makes a satisfactory showing that the proposed transaction is fair and reasonable and will promote its corporate purposes and the interests of its members (N-PCL 511). We have considered appellant’s other arguments and find them unavailing. Concur — Buckley, P.J., Tom, Rosenberger, Ellerin and Williams, JJ.